Per CURIAM. Appellant George Jones, Jr., by his attorney, Davis H. Loftin, has filed a motion for rule on the clerk. We treat this as a motion for a belated appeal. Mr. Loftin states by motion that he miscalculated the number of days in which to file a notice of appeal and, as a result, filed the notice one day late.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.